DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statements (IDS), submitted March 19, 2020 and March 3, 2021, have been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

6.	Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 15 recites “first fixing portion, the second fixing portion and the fixing rod are disposed oppositely” but it is unclear what is meant by “disposed oppositely”.  Is this “opposite” disposal in the opposite direction or in an opposite manner?  It is unclear from the specification how this term should be interpreted and so the metes and bounds of the claims are unclear.  Claims 16 and 17 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-5, 9-10, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki US PG Publication 2012/0028099.
Regarding Claims 1 and 14, Aoki discloses a battery pack comprising a housing including (battery cover 7 and battery case 5) and a plurality of battery modules (electric storage modules) 1 comprising a battery cell array structure (could be either a single layer of three cells 10 shown in Fig 1 or two layers of three cells, vertically stacked) comprising a plurality of battery cells 10 and a plurality of bus bars 26 electrically connecting the plurality of battery cells 10 respectively (see Figs. 1, 5), the plurality of battery cells 10 being arranged in a horizontal direction (see Figs. 1, 14), an upper cap (upper end plate) 21 and a lower cap (lower end plate) 21 (see e.g. Fig 1 and para 0084), wherein the battery cell array 1 structure is disposed between the upper cap 21 and lower cap 21, wherein each battery cell 10 comprises an electrode assembly (winding-type power generating element assembly) 120 and a battery case 114, the electrode assembly 120 is housed in the battery case 114, and the electrode assembly comprises a first electrode plate (positive plate) 122, a second electrode plate (negative plate) 124, and a separator 121 disposed between the two electrode plates, and wherein the electrode assembly is of a wound structure (i.e. winding), an outer surface of the electrode assembly comprises two flat surfaces opposite to each other in a vertical direction (see at least Figs 1-14, paras 0056-0058, 0062-0065, 0077-0091).  
Regarding Claims 2 and 15, Aoki teaches that the upper cap 21 comprises a first main board (top flat portion) and a first fixing portion connecting to the first main board and extending away from the first main board (first fixing portion is lip through which bolts 6 are fixed and locked with nuts 24), the lower cap 21 comprises a second main board (bottom flat portion) and a second fixing portion connecting to the second main board and extending away from the second main board (second fixing portion is lip through which bolts 6 are fixed) wherein the first fixing portion is disposed opposite and is fixedly connected to the second fixing portion 21 via bolts 6 and nuts 24 (see at least paras 0084-0091 and Fig 1). Aoki further discloses that the housing comprises housing cap (battery cover) 7 and a housing body (battery case) 5 which is disposed with a fixing rod (screw) 8 protruding from surface of the housing body (since 8 penetrates through a hole in both 7 and 5 (see at least para 0091, Fig 14), wherein the first fixing portion, second fixing portion, and fixing rod are disposed oppositely since the first and second fixing portion upper 21 and upward from lower 21, respectively and the fixing rod 8 is disposed outward of these fixing portions, and the fixing rod is at least indirectly fixed to the first and second fixing portions since they are all part of the same battery system.
Regarding Claim 3, the first fixing portion and the second fixing portion extend in the horizontal direction (see Fig. 1).
Regarding Claim 4, two opposing ends of the first main board are disposed with the first fixing portion and two opposing ends of the second main board are disposed with the second fixing portion (see Fig. 1).
Regarding Claim 5, Fig. 14 of Aoki shows that the battery module further comprises an acquisition board (battery control unit, which is reasonably interpreted as an acquisition board since it acquires information for controlling the battery module) 2 located at one side of the battery cell array structure and disposed vertically, the acquisition board connects to the battery cells of the battery array structure, at the very least indirectly by way of being attached to the same housing as the battery cells, and must also be electrically attached to the batteries in order to control them.  
Regarding Claim 9, Aoki discloses in Fig 1 wherein the battery comprises two or more battery cell array structures, one of which is a first battery cell array structure, and another battery cell array structure adjacent to the first battery cell array structure, and the battery module further comprises a cooling member 15 disposed between the first battery cell array structure and the second battery cell array structure, the cooling member is configured to cool the battery cells of the first battery cell array structure and the battery cells of the second battery cell array structure (see at least Figs 1-2, 6, 9, 17-21; paras 0056, 0071, 0073).
Regarding Claims 10 and 12-13, Fig. 1 of Aoki discloses that the battery module comprises two or more said battery cell array structures arranged in the vertical direction and/or the battery module comprises 
Regarding Claim 16, Aoki discloses that the first fixing portion is disposed with a first fixing bore (one occurrence of 24, see Fig 1), the second fixing portion is disposed with a second fixing bore (opening 21b through which bolt 6 extends, see Figs 1, 17), and the battery pack further comprises a bolt (stud bolt) 6 which passes through the first fixing bore and the second fixing bore (see para 0084) and connects (at least indirectly) to the fixing rod to fix the battery module to the housing body (see at least paras 0084-0091, 0104-0106). 
Regarding Claim 17, Aoki discloses bead (clip) 30 that presses first and second fixing portions to terminal plates 25 which are part of the housing body, and since the fixing rod 6 is pressed with the fixing portions 21A,  then Fig. 2 shows that the first and second fixing portions are pressed between the bead 30 and the fixing rod 6 such that the battery module is fixed to the housing body (see Fig. 2 and paras 008-0082).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki US PG Publication 2012/0028099, as applied to Claim 1, and further in view of Chiba US PG Publication 2013/0252037.
Regarding Claim 6, Aoki discloses the claimed battery module, the rejection of which is incorporated herein in its entirety.  Aoki fails to specifically disclose that the module further comprises a fireproof member disposed vertically, the plurality of battery cells are each disposed with a vent, and all vents of the battery cell array structure face the fireproof member. However, in the same field of endeavor of battery modules, Chiba discloses a battery system wherein battery cells all include a safety 22 disposed between terminals 21, wherein the safety valve 21 is designed to rupture at a predetermined condition to discharge high temperature gas generated during a short or overcharge of the battery, to prevent the battery container from exploding, and further discloses that the gas discharged from such a safety valve in all of the batteries in the battery module should be directed at a fireproof plate, which allows the gas to discharge without deforming the frame that forms the battery module container (see at least Figs 1, 4A-5, paras 0032-0038, 0046-0047).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a safety valve between the terminals of each battery cell of Aoki and to include fireproof member(s) such that the safety valves discharge gas in the direction of the fireproof member(s) because Chiba teaches that the inclusion of the 
Regarding Claim 8, in the simple combination of the teachings of Aoki modified by Chiba, the terminals of a first and second battery cell array are oriented facing away from each other, and so it would be obvious to the skilled artisan to use two respective fireproof walls on respective opposing sides of respective first and second battery arrays of Aoki (see Fig. 1 of Aoki) and Chiba such that the terminals of respective first and second battery cell arrays face respective first and second fireproof walls.
9.	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki US PG Publication 2012/0028099 in view of Chiba US PG Publication 2013/0252037, as applied to Claim 6, and further in view of Horikoshi US PG Publication 2008/0220320.
Regarding Claim 7, Aoki modified by Chiba discloses the claimed battery module of Claim 6, the rejection of which is incorporated herein in its entirety.  Aoki further discloses that the battery module comprises two or more battery cell array structures, one of which is the first battery cell array structure and another battery cell array structure adjacent to the first battery cell array structure is a second battery cell array structure (see e.g. Fig. 1) but Aoki modified by Chiba fails to specifically disclose that the battery vents of the first battery cell array structure face vents of the second battery cell array structure, and a fireproof member is located between vents of the first and second battery cell array structures. However, Horikoshi discloses a fireproof (mica) plate/wall 63 disposed between battery cells in order to inhibit fire from spreading among battery cells (see at least Figs 2 and 4, paras 0030-0033).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include a fireproof wall in between first and second battery array structures such that vents of first and second battery arrays face the fireproof wall of Aoki and Chiba because Horikoshi teaches that interposing fireproof wall between cells in a battery module helps form compartments that prevent the spread of fire within the battery module.
Regarding Claim 11, Fig. 1 of Aoki discloses that the battery module comprises two or more said battery cell array structures arranged in the vertical direction and/or the battery module comprises two or more said battery cell array structures in the horizontal direction, since two or more battery cell array structures are disposed in both vertical and horizontal directions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamagata JP2017-182898. This reference teaches flat-oriented cells having a cooling mechanism and a fireproof material disposed in a way that allows for cell venting (see at least the abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729